Citation Nr: 1003349	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  09-16 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

1.  Whether an overpayment of nonservice-connected pension 
benefits in the amount of $4,925.00 (US dollars) was properly 
created.

2.  Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$4,925.00 (US dollars).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active military service from November 1950 
to November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 decision of the Committee on 
Waivers and Compromises (Committee) of the Philadelphia, 
Pennsylvania, Regional Office (RO) and Insurance Center of 
the Department of Veterans Affairs (VA).  Please note this 
appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The appellant began receiving nonservice-connected 
pension benefits effective May 1, 1994.  The appellant's 
entitlement rate was computed as an appellant with no spouse 
or dependents and with no income based on the appellant's 
statement that he was divorced.

2.  In June 2005, the appellant reported that he was married 
and he requested an increase in his nonservice-connected 
pension.

3.  Subsequent to the appellant's request for increased 
benefits, the VA discovered that the appellant's wife had 
been receiving benefits from the Social Security 
Administration throughout the time period that the appellant 
was being paid VA nonservice-connected pension benefits.

4.  From May 1, 1994, the appellant received VA benefits 
based upon the claim that he was not married and that he was 
not benefiting from his spouse's receipt of Social Security 
Administration benefits.  This lack of reporting of income 
produced an overpayment of benefits in the amount of 
$4,925.00 (US dollars).

5.  The overpayment was created by the appellant's failure to 
promptly and correctly report the receipt of Social Security 
Administration income by his wife, despite having been 
advised to fully disclose all sources of countable income to 
VA and that an overpayment would likely result from failure 
to report the income.


CONCLUSIONS OF LAW

1.  The overpayment of nonservice-connected pension benefits 
in the original amount of $4,925.00 (US dollars) was validly 
created.  38 U.S.C.A. §§ 5107, 1521 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.23, 3.271, 3.272, 3.277(a), 3.660 (2009).

2.  Waiver of recovery of the overpayment of VA nonservice-
connected pension benefits in the amount of $4,925.00 (US 
dollars) is statutorily precluded.  38 U.S.C.A. § 5302(a) 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the Board expressing 
disagreement with having to repay an overpayment of 
nonservice-connected pension benefits funds.

Specifically, from May 1, 1994, the appellant received a 
nonservice-connected pension.  In calculating the amount that 
the appellant was eligible for, the RO relied upon a 
statement made by the appellant in 1993 that he was divorced.  
As such, the RO did not count the benefits the appellant's 
spouse was receiving from the Social Security Administration.

In July 2006, the RO sent the appellant a letter telling him 
that it planned to reduce his pension benefits because he was 
still married and that his wife had been receiving Social 
Security Administration benefits that had not been previously 
reported.  The RO then concluded that an overpayment had 
occurred in the amount of $4,925.00 (US dollars).  The 
appellant was then notified of the amount of the overpayment; 
moreover, the RO told the appellant that his pension payments 
would be terminated.

Following that notification, the appellant submitted a 
request for a waiver of overpayment in June 2007.  It is also 
noted, that in a November 2006 statement, the appellant 
reported that he was separated from his wife for 11 months in 
1993, after which they resumed living together.  In his 
substantive appeal, he stated that he was unaware of having 
to report his spouse's Social Security Administration 
benefits and that he did not realize that he had done 
anything wrong until the VA had contacted him nearly eleven 
years after he began receiving benefits.  

The Committee on Waivers of Indebtedness originally concluded 
that there was "bad faith" on the part of the appellant and 
that he was at fault in creation of the debt because the 
evidence showed that the appellant knew to report any 
household income including that of his spouse.  As such, the 
Committee found that the appellant needed to repay $4,925.00 
(US dollars).  The appellant was notified of this in a letter 
decision dated August 15, 2007.  Following said notification, 
the appellant filed an appeal claiming that having to repay 
the $4,925.00 (US dollars) would cause an undue financial 
hardship on him.

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
Veterans Claims Assistance Act of 2000 [VCAA] do not apply.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also, 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).

Even though the VCAA does not apply, the Board sees that the 
RO notified the appellant of the relevant statutes and 
regulations in its April 2009 statement of the case (SOC).  
He has provided written statements in support of his claim, 
and his representative submitted written correspondence on 
his behalf.  The Board finds that he has been adequately 
notified of the relevant statutes and regulations and has 
been given the opportunity to submit any additional evidence 
he might have to support his waiver request.  Accordingly, 
the Board will address the merits of his request.

According to the applicable governing legal criteria, the 
maximum rate of pension is reduced by the amount of countable 
annual income of the appellant and, if he is married, the 
appellant's spouse.  38 U.S.C.A. § 1521(c) (West 2002); 38 
C.F.R. § 3.23(b) (2009).  However, pursuant to 38 C.F.R. 
§ 3.23(d), a Veteran's spouse who resides apart from the 
Veteran and is estranged from the Veteran may not be 
considered the Veteran's dependent unless the spouse receives 
reasonable support contributions from the Veteran.  (Note 
that under § 3.60 a veteran and a spouse who reside apart are 
considered to be living together unless they are estranged.)  
Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under 38 C.F.R. § 3.272 
(2009).  See 38 C.F.R. § 3.271(a) (2009).  Under certain 
circumstances, some monetary amounts, including welfare; 
maintenance; VA pension benefits; reimbursements for casualty 
loss; profit from the sale of property; joint accounts; 
unreimbursed medical expenses (for an appellant and his/her 
spouse and children); expenses of last illnesses, burials, 
and just debts; educational expenses; child's income; 
Domestic Volunteer Service Act Programs; distributions of 
funds under 38 U.S.C. § 1718; hardship exclusion of child's 
available income; survivor benefit annuity; Agent Orange 
settlement payments; restitution to individuals of Japanese 
ancestry; cash surrender value of life insurance; income 
received by American Indian beneficiaries from trust or 
restricted lands; Radiation Exposure Compensation Act; Alaska 
Native Claims Settlement Act; monetary allowance under 38 
U.S.C. chapter 18 for certain individual who are children of 
Vietnam service members; Victims of Crime Act; and Medicare 
Prescription Drug Discount Card and Transitional Assistance 
Program, will be excluded from countable income for the 
purpose of determining entitlement to improved pension.  38 
C.F.R. § 3.272 (2009).  However, none of these exclusions to 
the countable income of the appellant applies in the current 
appeal.

The claim form completed by the appellant in connection with 
his claim for nonservice-connected pension benefits requested 
marital and dependency information, to include current 
marital status, the spouse's birthdate, number of times the 
claimant had been married, number of times the present spouse 
had been married, whether the spouse is also a Veteran, 
whether the spouses are living together, and if not, the 
reason for the separation, the current address of the spouse, 
the amount of money contributed by the Veteran to the spouse 
for support monthly and information concerning who performed 
the marriage ceremony.  The dates and places of each marriage 
of the Veteran and the spouse were also to be provided.  In 
addition, it was specifically requested that the appellant 
provide information concerning his and his spouse's income.  
Item 34A specifically asked whether he or his spouse received 
or were entitled to receive any benefits from the Social 
Security Administration (other than SSI) or railroad 
retirement board.  The Veteran responded yes and indicated 
that he was in receipt of benefits in the monthly amount of 
$610 beginning January 1994.  Item no. 36A requested 
information pertaining to monthly social security income for 
the Veteran and his spouse.  The Veteran again reported his 
monthly income but did not provide any information concerning 
his wife.  Moreover, in a notification letter to the 
appellant sent in 1999 with regard to his nonservice-
connected pension benefits, the RO clearly informed him of 
the need to report all of his "family" income to include 
the income of any dependents.  See 38 C.F.R. § 3.277(a) 
(2009) (which states that, as a condition of granting or 
continuing pension, VA may require from any person who is an 
applicant for or a recipient of pension such information, 
proofs, and evidence as is necessary to determine the annual 
income and the value of the corpus of the estate of such 
person, and of any spouse or child for whom the person is 
receiving or is to receive increased pension).  

Significantly, the appellant's wife was receiving Social 
Security Administration income prior to the appellant being 
awarded nonservice-connected pension benefits.  Although he 
was told in the claim form that he was to report specific 
information pertaining to his marriage(s) and those of his 
spouse, he failed to do so.  He also needed to inform the VA 
of his wife's income and failed to do so.  It was not until 
November of 2005 that he admitted that he was married and had 
been married when he first began receiving VA pension 
benefits.  The appellant's failure to report his wife's 
income, regardless of the source, was in direct contravention 
to the requirements of 38 C.F.R. § 3.660(a) (2009), which 
states that a service member who is receiving pension must 
notify VA of any material change or expected change in his or 
her income or other circumstances which would affect his or 
her entitlement to receive, or the rate of, the benefit being 
paid.  Such notice must be furnished when the recipient 
acquires knowledge that he or she will begin to receive 
additional income or when his or her marital or dependency 
status changes.  This includes the reporting of Social 
Security Administration income that his wife was receiving.  

The appellant has argued that it would cause a financial 
hardship for him to be required to repay the monies that he 
received.  Yet, the appellant's correspondence to the VA in 
June 1994 (in which he said that he was divorced) reflects a 
clear intent to misrepresent the truth.  Accordingly, 
whatever level of impairment existed during this period of 
time due to his nonservice-connected conditions, the 
appellant possessed a sufficient level of intent and mens rea 
to actively misrepresent what income was being earned by his 
wife in order to avoid having his nonservice-connected 
pension benefits reduced or terminated.  Because the 
appellant is the one who filled out the application for 
benefits on which the award was initially based, it cannot be 
asserted that he had no knowledge or was blameless in the 
reporting of the erroneous income information.

No further information or evidence has been received in 
support of the appellant's claim.  Thus, based on these 
facts, the Board finds that a preponderance of the evidence 
supports the conclusion that the overpayment of nonservice-
connected pension benefits in the original amount of 
$4,925.00 (US dollars) was validly created as a result of the 
appellant's failure to report his wife's Social Security 
Administration benefits income for the period extending from 
May 1994.  Moreover, VA bears no responsibility for the 
creation of the overpayment as VA was unaware of his marriage 
to his current wife and her income until the appellant 
reported her existence to VA in 2005.

Having found that the debt was validly created, the Board 
must address whether a waiver of recovery of an overpayment 
may be granted.  Pursuant to 38 U.S.C.A. § 5302(a) (West 
2002), a claimant is allowed to seek a waiver of recovery of 
an overpayment of VA benefits.  The Secretary of VA is 
authorized to grant a waiver of recovery of indebtedness when 
collection of the debt would be against "equity and good 
conscience."  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. 
§§ 1.962, 1.963(a) (2009).  Under the criteria set out in 38 
U.S.C.A. § 5302(c) (West 2002), the law precludes a waiver of 
recovery of an overpayment or the collection of any 
indebtedness where any one of the following elements is found 
to exist:

(1) fraud, 
(2) misrepresentation, or 
(3) bad faith.

38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.962(b) 
(2009).  Consequently, before the Board may determine whether 
equity and good conscience affords the appellant a waiver, 
the Board must first determine whether there was an 
indication of fraud, misrepresentation, or bad faith on his 
part in connection with the claim.

The Board recognizes that the Commission on Waiver of 
Indebtedness has issued a determination as to whether fraud, 
misrepresentation, or bad faith on the part of the appellant 
caused the creation of the overpayment.  The Board agrees 
with the Commission and finds that the facts in this case do 
reveal the presence of bad faith and misrepresentation on the 
appellant's part in the creation of the overpayment in 
question.

The Board finds that the appellant's actions in failing to 
accurately report that he was married and that his wife was 
receiving Social Security Administration benefits, i.e., 
income, when he had clearly been informed of the need to do 
so, constitutes bad faith.  The Board finds that the 
appellant was clearly aware that the failure to report his 
wife's income would result in a larger pension award to which 
he would have been entitled had he reported that income.  
Since the appellant's wife received the monthly Social 
Security Administration benefits, and he has admitted that he 
lived with her during the time in question (after he started 
to receive a nonservice-connected pension, he was clearly in 
possession of the information he could have provided to have 
prevented or minimized the debt, but chose not to inform the 
RO).  This misrepresentation was undertaken with intent to 
seek an unfair advantage, since the appellant was aware of 
the information and clearly knew that the RO did not have the 
information concerning his spouse's income, and was 
undertaken with knowledge of the likely consequences, a 
larger pension award, and resulted in a loss to the 
Government, pension benefits being paid to the appellant to 
which he was not entitled.

Therefore, the Board finds that the appellant's actions in 
not reporting that he was married and also not informing the 
VA of his wife's Social Security Administration income 
constituted bad faith and preclude further consideration of 
his request for waiver of an overpayment.  See 38 U.S.C.A. § 
5302(c) (West 2002) ("The recovery of any payment or the 
collection of any indebtedness (or any interest thereon) may 
not be waived under this section if, in the Secretary's 
opinion, there exists in connection with the claim for such 
waiver an indication of fraud, misrepresentation or bad faith 
on the part of the person . . . .")  Consequently, the 
appellant's request for waiver of recovery of an overpayment 
calculated in the amount $4,925.00 (US dollars) must be 
denied.

Notwithstanding the above, the Board notes that a request for 
equitable relief pursuant to 38 U.S.C.A. § 503 (West 2002) 
may be submitted.  Such a request must be made to the 
Secretary of the Department of Veterans Affairs, in 
Washington, DC.  An application for equitable relief must be 
made separately from the issue currently on appeal; a grant 
of equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs, and is not within the Board's 
jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 
(1992); Harvey v. Brown, 6 Vet. App. 416 (1994); and McCay v. 
Brown, 9 Vet. App. 183 (1996).


ORDER

1.  A debt was validly created by the overpayment of 
nonservice-connected pension benefits in the original amount 
of $4,925.00 (US dollars).

2.  Waiver of recovery of an overpayment of nonservice-
connected pension benefits in the calculated amount of 
$4,925.00 (US dollars) is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


